Citation Nr: 0000532	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-06 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Determination of a proper initial evaluation for 
residuals of a Bennett's fracture of the right first 
metacarpal, initially assigned a noncompensable evaluation.  

2.  Entitlement to service connection for residuals a medial 
collateral ligament strain of the left knee.  

3.  Entitlement to service connection for residuals of a 
concussion to the head.  

4.  Entitlement to service connection for a nonspecified 
stomach disorder.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to August 
1954.  

This matter arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for residuals of a Bennett's fracture of the right first 
metacarpal, assigning an initial zero percent rating, and 
which denied the remaining benefits sought.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  The issue 
of a determination of a proper initial rating for the 
veteran's residuals of a Bennett's fracture of the right 
first metacarpal will be addressed in the Remand portion of 
this decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a currently 
diagnosed disability with respect to the veteran's claimed 
residuals of a medial collateral ligament strain of the left 
knee.  

2.  There is no competent medical evidence of a currently 
diagnosed disability with respect to the veteran's claimed 
residuals of a head concussion.  

3.  There is no competent medical evidence of a currently 
diagnosed disability with respect to the veteran's claimed 
nonspecified stomach disorder, and no competent medical 
evidence to show a nexus or link between the veteran's burp-
producing gas attacks and any incident of his active service.  



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a medial collateral ligament strain of the left knee is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim for service connection for residuals 
of a concussion to the head is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran's claim for service connection for a 
nonspecified stomach disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  If a condition noted during service is not 
shown to be chronic, then continuity of symptomatology after 
service is generally required for service connection.  See 
38 C.F.R. § 3.303(b) (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 597 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

The veteran maintains that he currently suffers from 
residuals of a medial collateral ligament strain of the left 
knee, from residuals of a head concussion, and from a 
nonspecified stomach disorder.  The veteran contends, in 
substance, that he sustained these injuries and disorders in 
service, and that he continues to suffer from their residuals 
at the present time.  The veteran's service medical records 
show that in October 1952, he was diagnosed with a medial 
collateral ligament strain of the left knee.  Shortly 
thereafter, in December 1952, he was diagnosed with a 
derangement of the internal medial collateral ligament of the 
left knee.  At the time, he was advised to avoid strenuous 
activity involving his left knee, and by December 1953, was 
found to have no residuals and was pronounced fit for full 
duty.  In October 1952, the veteran was also noted to have 
sustained a "brain concussion" from which he was rendered 
unconscious for approximately 40 to 45 minutes.  The follow-
up treatment records show that he had fully recovered with no 
residuals.  

The service medical records are negative for any indication 
of complaints of or treatment for any stomach disorders.  In 
addition, the report of the veteran's service separation 
examination shows that he had sustained a left knee injury, 
as discussed above, and that he had sustained a head 
concussion.  The examiner found that the veteran had fully 
recovered and did not have any residuals from either injury.  

A report of inpatient medical treatment dating from October 
through November 1954 shows that the veteran was seen for 
complaints of sharp abdominal pain, with fever, nausea, and 
vomiting.  There were no physical symptoms noted, and after a 
course of treatment, he was given a tentative diagnosis of 
acute enteritis of an unknown cause.  The veteran's overall 
condition was found to have improved, and he was subsequently 
discharged.   

VA outpatient treatment records dating from December 1997 
through January 1998 show that the veteran was seen for chest 
pains and for a medical problem resulting in burp-producing 
gas.  There was no indication in the records submitted to 
show treatment for or complaints of residuals of a knee 
injury or head concussion.  In addition, the etiology of the 
veteran's burp-producing gas attacks was not indicated.  In 
addition, there was no medical opinion of record suggesting 
any sort of link between the veteran's burp-producing gas 
attacks and the acute enteritis with which he was diagnosed 
in November 1954.  The veteran also submitted photographs of 
his hands and left knee, dated in February 1998, purporting 
to show that he has disorders of his hands and left knee.  

The Board has evaluated the above medical evidence, and must 
conclude that the veteran has not presented evidence of well-
grounded claims for service connection for residuals of a 
medial collateral ligament strain of the left knee, residuals 
of a head concussion, and for an unspecified stomach 
disorder.  The Board acknowledges that the veteran sustained 
a injuries to his left knee and to his head in service.  
Further, the Board acknowledges the veteran's contentions 
that he had suffered a blow to the stomach while playing 
football in service, and that he had been hospitalized in 
October 1954 for what had been diagnosed as acute enteritis.  

However, the veteran has not presented any medical evidence 
that he currently suffers from residuals of a left knee 
strain, a head concussion, or from a stomach disorder.  
Moreover, while the medical evidence submitted by the veteran 
shows that he suffered from burp-producing gas in December 
1997 and January 1998, there is no medical opinion of record 
suggesting a nexus or link between the veteran's burping and 
his active service.  In short, while the veteran maintains 
that he suffers from residuals of his left knee injury, from 
his head concussion, and that he suffers from an unspecified 
stomach disorder, he has not presented any medical evidence 
to show continuity of symptomatology from the time he was 
discharged from service to the present time.  The medical 
evidence he has presented, consisting of VA outpatient 
treatment records dating from December 1997 through January 
1998 does not contain any medical evidence to that effect.  

In addition, lay statements by the veteran that he currently 
suffers from residuals of a medial collateral ligament strain 
of the left knee, residuals of a head concussion, and from a 
nonspecified stomach disorder, do not constitute medical 
evidence.  As a lay person, lacking in medical training and 
expertise, the veteran is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  What is missing in this case 
are medical treatment records showing continuity of 
symptomatology relating to the claimed disorders, from the 
time of the veteran's discharge from service to the present 
time.  In addition, the record fails to contain any medical 
opinion establishing the required medical nexus between any 
diagnosed disorders and the veteran's active service, to 
include injuries sustained therein.  Absent such evidence, 
the veteran's claim is not well grounded, and must be denied 
on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for residuals of a medial collateral ligament 
strain of the left knee, residuals of a head concussion, and 
for an unspecified stomach disorder.  The Board has not been 
made aware of any additional relevant evidence which may be 
available and which could serve to well ground the veteran's 
claims for service connection.  As the duty to assist is not 
triggered here by well-grounded claims, the Board finds that 
the VA has no obligation to further develop the veteran's 
claims.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois 
v. Brown, 6 Vet. App. 136 (1994).  The Board views its 
discussion as sufficient to inform the veteran of the 
evidence necessary to complete well-grounded claims for 
service connection for the above-discussed disorders.  Se 
Robinette, 8 Vet. App. at 77-78.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a medial collateral 
ligament strain of the left knee is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a concussion of the head 
is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a nonspecified stomach disorder is 
denied.  


REMAND

By a rating decision of January 1998, the RO granted service 
connection for residuals of a Bennett's fracture of the right 
first metacarpal.  The record does not reflect that a VA 
rating examination was ever conducted or that any evidence of 
a present disability with respect to residuals of a Bennett's 
fracture of the right first metacarpal was produced in 
connection with the claim for service connection, other than 
the veteran's own statements to that effect.  Nonetheless, as 
service connection has been established, the VA has a duty to 
ensure that all relevant facts have been established and that 
all necessary evidentiary development has been properly 
conducted.  See 38 U.S.C.A. § 5107(a).  

The veteran has asserted that he currently suffers from 
weakness of grip strength, restricted range of motion in his 
right hand, and from arthritis resulting directly from his 
now service-connected residuals of a Bennett's fracture of 
the right first metacarpal.  The Board finds that in order to 
properly adjudicate his claim, additional development, to 
include a VA rating examination must be conducted in order to 
properly evaluate the severity of his service-connected 
disability.  The Board also notes that this issue involves an 
appeal from the initial assignment of a disability rating.  
An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1998).  Accordingly, the 
Board finds that upon completion of the veteran's rating 
examination, the RO should readjudicate his claim for 
determination of a proper initial rating for his residuals of 
a Bennett's fracture of the right first metacarpal.  

Accordingly, in order to afford the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore, the case is REMANDED for the following 
action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
medical treatment records pertaining to 
the veteran's residuals of a Bennett's 
fracture of the right first metacarpal, 
dated since the time of the last request 
for such information.  If no such records 
are available, the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination by the 
appropriate specialist to evaluate the 
severity of his service-connected 
residuals of a Bennett's fracture of the 
right first metacarpal.  The examiner is 
requested to determine the extent to 
which, if at all, the veteran suffers 
from arthritis, limitation of motion, 
and/or weakness as a result of his 
service-connected disability.  If no such 
symptoms are found, or if such symptoms 
complained of are found, but are 
determined to be the result of some other 
disease or injury, the examiner should so 
state.  All indicated studies and tests 
should be performed.  In addition, the 
veteran's claims folder should be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to include a 
complete rationale for all opinions 
expressed.  

3.  The RO should review the examination 
report to ensure full compliance with the 
directives set forth above.  If not, the 
RO should undertake all action necessary 
to ensure compliance with the Board's 
directives.  Thereafter, the RO should 
adjudicate the issue of determination of 
a proper initial rating for the veteran's 
service-connected residuals of a 
Bennett's fracture of the right first 
metacarpal, taking into consideration all 
relevant evidence, statutes, and 
regulations.  If the RO's determination 
remains unfavorable to the veteran, he 
should be furnished with a supplemental 
statement of the case, and be afforded an 
opportunity to respond prior to referring 
the case back to the Board for further 
action.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

